Exhibit 10.5

SCRIPPS NETWORKS INTERACTIVE, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

Notice of Stock Option Grant

Scripps Networks Interactive, Inc., an Ohio corporation (the “Company”), grants
to the Grantee named below, in accordance with the terms of Scripps Networks
Interactive, Inc. 2008 Long-Term Incentive Plan, as amended and restated (the
“Plan”) and this Nonqualified Stock Option Agreement (the “Agreement”), an
option (the “Stock Option”) to purchase the number of Shares at the exercise
price per share (“Exercise Price”) as follows:

 

Name of Grantee:    Number of Shares:    Exercise Price:    $[            ] per
share Date of Grant:    Vesting Dates:    First, second and third anniversaries
of the Date of Grant

Terms of Agreement

1. Grant of Stock Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant this Stock Option to purchase the
number of Shares at the Exercise Price as set forth above. This Stock Option is
intended to be a nonqualified stock option and shall not be treated as an
“incentive stock option” within the meaning of that term under Section 422 of
the Code.

2. Vesting of Stock Option.

(a) Unless and until terminated as hereinafter provided, the Stock Option shall
vest and become exercisable to the extent of one-third of the Shares on each of
the Vesting Dates set forth above (each a “Vesting Date”) (rounded down to the
next whole number), provided that the Grantee shall have remained in the
continuous employ of the Company or a Subsidiary through the applicable Vesting
Date.

(b) Notwithstanding the provisions of Section 2(a), the Stock Option will become
immediately vested and exercisable in full if, prior to the applicable Vesting
Date: (i) the Grantee ceases to be employed with the Company and its
Subsidiaries by reason of death or Disability (defined by reference to the
long-term disability plan covering the Grantee that is maintained by the Company
or a Subsidiary); (ii) the Grantee terminates employment with the Company and
its Subsidiaries as a result of his Retirement (defined as “early retirement” or

 

1



--------------------------------------------------------------------------------

“normal retirement” under the Scripps Networks Interactive Pension Plan); or
(iii) a Change in Control occurs while the Grantee is employed by the Company or
any Subsidiary.

(c) Notwithstanding Section 2(a), a portion of the Stock Option that has not yet
vested under Section 2(a) or 2(b) shall immediately vest and be exercisable if,
prior to the applicable Vesting Date, the Company and its Subsidiaries terminate
the Grantee’s employment other than for Cause, death or Disability, or, solely
if the Grantee is a “Group I Participant” (as defined in the Scripps Networks
Interactive, Inc. Executive Severance Plan (the “Executive Severance Plan”)) on
the date of termination of employment, the Grantee terminates his or her
employment with the Company and its Subsidiaries for Good Reason. The vested
portion under this Section 2(c) shall be equal to the sum of (i) the number of
unvested Stock Option Shares, if any, that were scheduled to vest on the first
anniversary of the Date of Grant, multiplied by a fraction, the numerator of
which is the number of days of employment with the Company or its Subsidiaries
that the Grantee completed commencing with the Date of Grant and the denominator
of which is 365, plus (ii) the number of unvested Stock Option Shares, if any,
that were scheduled to vest on the second anniversary of the Date of Grant,
multiplied by a fraction, the numerator of which is the number of days of
employment with the Company or its Subsidiaries that the Grantee completed
commencing with the Date of Grant and the denominator of which is 730, plus
(iii) the number of unvested Stock Option Shares that were scheduled to vest on
the third anniversary of the Date of Grant, multiplied by a fraction, the
numerator of which is the number of days of employment with the Company or its
Subsidiaries that the Grantee completed commencing with the Date of Grant and
the denominator of which is 1095 (with the resulting sum rounded down to the
next whole number).

(d) For purposes of this Agreement, the continuous employment of the Grantee
with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries or a leave of absence or
layoff approved by the Committee.

3. Forfeiture of Stock Option.

(a) To the extent that the Stock Option has not yet vested pursuant to Section 2
above, it shall be forfeited automatically without further action or notice if
the Grantee ceases to be employed by the Company and its Subsidiaries prior to
the Vesting Date other than as provided in Section 2(b) or (c).

(b) The provisions of Section 20 of the Plan regarding Detrimental Activity
shall apply to the Stock Option and any Shares or other cash or property paid
hereunder. This Section 3(b) shall survive and continue in full force in
accordance with its terms notwithstanding any termination of the Grantee’s
employment or the exercise of the Stock Option as provided herein.

4. Exercise of Stock Option.

(a) To the extent that the Stock Option becomes vested and exercisable in
accordance with this Agreement, it may be exercised in whole or in part from
time to time by

 

2



--------------------------------------------------------------------------------

written notice to the Company or its designee stating the number of Shares for
which the Stock Option is being exercised (which number must be a whole number
and must be for at least 50 Shares), the intended manner of payment, and such
other provisions as may be required by the Company or its designee. The Stock
Option may be exercised, during the lifetime of the Grantee, only by the
Grantee, or in the event of his legal incapacity, by his guardian or legal
representative acting on behalf of the Grantee in a fiduciary capacity under
state law and court supervision. If the Grantee dies before the expiration of
the Stock Option, all or part of this Stock Option may be exercised (prior to
expiration) by the personal representative of the Grantee or by any person who
has acquired this Stock Option directly from the Grantee by will, bequest or
inheritance, but only to the extent that the Stock Option was vested and
exercisable upon the Grantee’s death.

(b) The Exercise Price is payable (i) in cash or by certified or cashier’s check
or other cash equivalent acceptable to the Company payable to the order of the
Company, (ii) by surrender of Shares (including by attestation) owned by the
Grantee having an aggregate Fair Market Value at the time of exercise equal to
the total Exercise Price, (iii) a cashless broker-assisted exercise that
complies with all Applicable Laws, or (iv) by a combination of the foregoing
methods.

(c) If, on the Expiration Date, as defined in Section 5 below (or if the
Expiration Date is not a business day, the next preceding day in which the New
York Stock Exchange is open) (the “Automatic Exercise Date”), all or any portion
of the Stock Option is outstanding and vested, then the Stock Option (or
outstanding portion thereof) shall be automatically exercised on such date
without any further action by the Grantee (or the person or persons to whom this
option is transferred pursuant to a permitted transfer under Section 7) pursuant
to the cashless exercise procedures set forth in Section 4(b)(iii). Only a Stock
Option that is “in-the-money” on the Automatic Exercise Date will be exercised
pursuant to this provision. A Stock Option will be considered “in-the-money” for
purposes of this provision if it has an Exercise Price that is less than the
Fair Market Value of a Share on the Automatic Exercise Date. The Grantee agrees
to the automatic exercise of the Stock Option as provided in this Section 4(c),
and neither the approval of the Plan administrator, nor the consent of the
Grantee shall be required at the time of the exercise of this Stock Option
pursuant to this Section 4(c). Notwithstanding the foregoing, this Section 4(c)
shall not apply in the event that the Company determines, in its sole
discretion, that as of the Automatic Exercise Date the Grantee is an officer or
is otherwise subject to pre-clearance in accordance with the Company’s insider
trading policy, as amended from time to time.

5. Term of Stock Option. Subject to Section 3(b) hereof, the Stock Option will
terminate on the earliest of the following dates (the “Expiration Date”):

(a) Midnight on the eighth anniversary of the Date of Grant if the Company and
its Subsidiaries terminate the Grantee’s employment due to death or Disability,
or the Grantee terminates his or her employment with the Company and its
Subsidiaries due to Retirement;

(b) Two years after the Grantee’s employment terminates, if the Company and its
Subsidiaries terminate the Grantee’s employment other than for Cause, death or
Disability, or,

 

3



--------------------------------------------------------------------------------

solely if the Grantee is a “Group I Participant” (as defined in the Executive
Severance Plan) on the date of termination of employment, the Grantee terminates
his or her employment with the Company and its Subsidiaries for Good Reason;

(c) Ninety days after the Grantee’s employment terminates, if the Grantee
terminates his or her employment with the Company and its Subsidiaries for any
reason other than (i) Retirement, or (ii) if the Grantee is a “Group I
Participant” (as defined in the Executive Severance Plan) on the date of
termination of employment, for Good Reason;

(d) Immediately upon termination of employment, if the Grantee’s employment is
terminated by the Company and its Subsidiaries for Cause; or

(e) Midnight on the eighth anniversary of the Date of Grant.

Notwithstanding the foregoing provisions of this Section 5, the period during
which the Stock Option can be exercised after a termination of employment
subject to Sections 5(b) or (c) above will automatically be extended if, on the
scheduled expiration date of such Stock Option as set forth above, the Grantee
cannot exercise the Stock Option because such an exercise would violate an
applicable Federal, state, local, or foreign law; provided, however, that such
period shall not extend beyond the earlier of (i) thirty days after the exercise
of the Stock Option first would no longer violate an applicable Federal, state,
local, and foreign law, or (ii) the eighth anniversary of the Date of Grant.

6. Delivery of Shares. Subject to the terms and conditions of this Agreement,
Shares shall be issuable to the Grantee as soon as administratively practicable
following the date the Grantee (a) exercises the Stock Option in accordance with
Section 4 hereof, (b) makes full payment to the Company or its designee of the
Exercise Price and (c) makes arrangements satisfactory to the Company (or any
Subsidiary, if applicable) for the payment of any required withholding taxes
related to the exercise of the Stock Option. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares until such Shares have been issued to the Grantee in
accordance with this Section 6.

7. Transferability. The Stock Option may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee;
provided that the Grantee’s rights with respect to such Stock Option may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 7 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Stock Option.

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of
the Grantee.

9. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life

 

4



--------------------------------------------------------------------------------

insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.

10. Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall retain a number of Shares otherwise deliverable
hereunder with a value equal to the required withholding (based on the Fair
Market Value of the Shares on the date of delivery); provided that in no event
shall the value of the Shares retained exceed the minimum amount of taxes
required to be withheld or such other amount that will not result in a negative
accounting impact.

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Stock Option; provided that, notwithstanding any other
provision of this Agreement, and only to the extent permitted under Section 409A
of the Code, the Company shall not be obligated to deliver any Shares pursuant
to this Agreement if the delivery thereof would result in a violation of any
such law or listing requirement.

12. Adjustments. The Exercise Price and the number and kind of shares of stock
covered by this Agreement shall be subject to adjustment as provided in
Section 15 of the Plan.

13. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may provided in the Plan.

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan, including the forfeiture provisions of Section 20 of the Plan. This
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the Stock
Option.

 

5



--------------------------------------------------------------------------------

16. Successors and Assigns. Without limiting Section 7 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Tennessee, without
giving effect to the principles of conflict of laws thereof.

18. Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

19. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

SCRIPPS NETWORKS INTERACTIVE, INC. By:  

LOGO [g144536ex-105_006.jpg]

 

Kenneth W. Lowe

 

Chairman, President and Chief Executive

Officer

 

6



--------------------------------------------------------------------------------

You must accept the award set forth in this Agreement online in accordance with
the procedures established by the Company and the Plan administrator no later
than             , 20     or this Agreement may be cancelled by the Company, in
its sole discretion.

By accepting your award in accordance with these procedures, you acknowledge
that a copy of the Plan, Plan Summary and Prospectus, and the Company’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”) either
have been received by you or are available for viewing on the Company’s intranet
site at www.benefits.ml.com, and you consent to receiving this Prospectus
Information electronically, or, in the alternative, agree to contact Maryann
Powell, Senior Compensation Consultant at 513-824-3370, to request a paper copy
of the Prospectus Information at no charge. You also represent that you are
familiar with the terms and provisions of the Prospectus Information and hereby
accept the award on the terms, and subject to the conditions, set forth herein
and in the Plan. Specifically:

 

  •  

You acknowledge that you have read the Detrimental Activity provisions of
Section 20 of the Plan (the “Restrictive Covenants”).

 

  •  

You understand that as a condition to receiving the award set forth in this
Agreement that you must agree to be bound by and comply with the terms and
conditions of the Restrictive Covenants.

 

  •  

You agree to notify the Company in writing if you have, or reasonably should
have, any questions regarding the applicability of the Restrictive Covenants.

The terms and conditions of the Plan and this Agreement constitute a legal
contract that will bind both you and the Company as soon as you accept the
award.

 

7